Citation Nr: 0028764	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  93-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from January 1976 to July 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated December 18, 1998, 
the Board denied claims seeking entitlement to service 
connection for bilateral hearing loss and an increased rating 
above 30 percent for hiatal hernia with esophagitis and 
gastritis.  In addition, the Board remanded for further 
development a claim seeking entitlement to service connection 
for hypertension (on the basis of failure to submit new and 
material evidence).  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In October 1999, the appellant and VA 
filed a Joint Motion for Remand and requested a stay of 
proceedings pending a ruling on the motion.  It was agreed by 
the parties that the appellant would appeal only the issue of 
service connection for bilateral hearing loss.  Accordingly, 
the parties requested the Court to dismiss the other issue 
decided by the Board, an increased rating for the hiatal 
hernia disability.  An Order of the Court dated in October 
1999 granted the motion and vacated that part of the Board's 
decision of December 1998 that denied service connection for 
bilateral hearing loss.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

The Board notes that a recent precedent decision of the U. S. 
Court of Appeals for the Federal Circuit held that once VA 
has determined that a claim is well grounded, any further 
challenge on this subissue at the Department-level is waived, 
thereby entitling the claimant to the benefit of the duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991).  Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  While Nolen dealt 
with review by the Court of a final Board decision that had 
determined that a claim was well grounded, the Court has 
since applied the holding of Nolen to a case where the Board 
determined in a prior remand on appeal that a claim was well 
grounded.  See Campbell v. Gober, No. 98-215 (U. S. Vet. App. 
Sept. 21, 2000) (per curiam).  The Nolen-Campbell holdings 
have not been extended as yet to RO-level determinations of 
well groundedness.  See e.g. Voerth v. West, 13 Vet. App. 117 
(1999); Black v. Brown, 10 Vet. App. 279 (1997); Meyer v. 
Brown, 9 Vet. App. 425 (1996) (in these decisions, the Court 
stated that it was not error for the Board to find a claim 
not well grounded when the RO had found, or apparently found, 
a claim to be well grounded).  Similarly, in this case, the 
Board determined in a prior remand issued in September 1995 
that new and material evidence had been submitted to reopen 
the appellant's claim seeking entitlement to service 
connection for bilateral hearing loss.  Moreover, the Board's 
decision of December 1998 on this claim was on the merits, 
effectively conceding the subissue of well groundedness, as 
the relevant case law in effect when that decision was issued 
provided that new and material evidence was "by its 
nature," well grounded.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).

Accordingly, in view of the prior procedural history of the 
case, considered in light of new judicial precedent from the 
Nolen-Campbell holdings discussed above, the Board will not 
further address or "re-decide" the subissues of new and 
material evidence and well groundedness as these matters have 
been decided in the appellant's favor by the Board's prior 
dispositions issued in connection with this appeal.  Cf. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Browder v. Brown, 5 Vet. App. 268 (1993) (under the doctrine 
of "law of the case," questions settled on a former appeal 
of the same case are no longer open for review).  The 
appellant has not been prejudiced by the Board's disposition 
of these matters; to the contrary, since the claim has been 
developed and adjudicated on the basis of a reopened and well 
grounded claim, VA has, in effect, resolved in the 
appellant's favor subissues that serve as "gatekeeping" 
functions in the claims process.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


REMAND

The Court-adopted Joint Motion for Remand directs the Board 
to expunge from the record copies of a VA audiological 
examination report conducted in February 1980 because that 
examination reflects findings pertaining to another veteran.  
The Board also was directed to have the RO attempt to secure 
the valid audio examination report from the appellant's 
February 1980 compensation examination, which was conducted 
at the VA Outpatient Clinic in Knoxville, Tennessee, and to 
obtain a new VA audiology examination to replace the report 
of a similar examination conducted in August 1996, which 
mistakenly relied in part on the aforementioned February 1980 
examination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should remove from the claims 
folder copies of the February 1980 VA 
audiological examination report belonging 
to another veteran and associate it with 
the correct claims file.  The RO also 
should attempt to secure the valid audio 
examination report from the appellant's 
February 1980 compensation examination, 
which was conducted at the VA Outpatient 
Clinic in Knoxville, Tennessee.  These 
actions should be documented and any 
evidence received in response to this 
inquiry should be associated with the 
claims folder.

2.  After completion of the foregoing, 
the RO should schedule the appellant for 
a comprehensive VA audiology examination 
in order to ascertain the presence and 
etiology of any hearing impairment.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to the completion of the 
report.  In addition, it is requested 
that the examining VA physician provide 
an opinion as to the most probable 
etiology and date of onset of any hearing 
loss that is diagnosed, as is medically 
possible, based on a complete review of 
the evidence contained in the appellant's 
claims folder.  In this regard, it is 
requested that the examiner determine 
whether it is at least as likely as not 
that any currently diagnosed hearing loss 
had its onset during service, or, for any 
sensorineural hearing loss, within the 
one-year presumptive period after 
service.  A complete medical rationale 
for this opinion should be provided.  The 
report of the examination and the 
requested medical opinion should be 
legible, typed and associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented 
and specifically, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for bilateral 
hearing loss with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO on remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


